Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-39 and 41 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 14, 2022, with respect to the rejections of Claims 1-39 and 41 under 35 U.S.C. 112(a) have been fully considered but are not persuasive.
Applicants allege that the Specification provides sufficient detail to demonstrate that Applicants had possession of the feature of determining how the current emotional state of a user, specifically citing paragraph [0032] of the present Specification – Examiner disagrees.
As cite by Applicants, paragraph [0032] of the present Specification discloses that “The imagery can then be analyzed (e.g. by facial recognition software stored in the memory 105 of the mobile device 101 or the memory 125 of the central computing device 121) to determine…one or both of the heart rate data or the user emotional state.  In one example, the facial recognition software can detect and classify a user’s facial expression to determine emotional state…In another example, the facial recognition software can detect pupil dilation and changes thereto to determine an arousal level and/or an emotional state of the user.”  
Examiner does not dispute that the present Specification discloses the use of facial software to determine emotional state, as shown above – that is, this limitation does not constitute new matter.  However, Examiner maintains that the aforementioned disclosures do not adequately demonstrate that Applicant had possession of the feature of determining a user’s emotional state from an image because the aforementioned disclosure does not provide any detail regarding how the determination is actually made outside of merely stating the use of some type of facial recognition software, which, Examiner notes, is not defined by and/or even recited in the present Claims, and hence this limitation necessitates a written description rejection under 35 U.S.C. 112(a).  Furthermore, even if the present Claims did explicitly recite “facial recognition software” that determines the user emotional state, the present Specification does not provide sufficient detail regarding how the facial recognition software would actually make this determination – for example, the aforementioned language from paragraph [0032] of the present Specification merely discloses that the facial recognition software determines an emotional state of the user using changes to pupil dilation, without explaining specifically how this determination is made.  Additionally, the present Specification does not even disclose what mechanisms the facial recognition software actually utilizes (e.g. machine learning, artificial intelligence, etc.) to perform the aforementioned functions.  Merely claiming that the user’s emotional state is determined “based on” a relationship between the valence state and zero emotional state, wherein the valence state and zero emotional state are determined “utilizing” a facial recognition model, does not describe with sufficient detail the algorithm or steps/procedure taken to perform the determination so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, e.g. see MPEP 2161.01(I).
Examiner further notes that Claims 1, 19, and 37 now recite that the facial recognition model is “trained to detect at least one change to the face in the image data, and correlate the at least one change to at least one valence state classification indicative of the valence state.”  This language represents new matter because there is no disclosure in the present Specification of any type of training for the facial recognition model.  Moreover, as stated above, the facial recognition model is not defined by the Specification (e.g. as a machine learning model or Artificial Intelligence model or the like), other than as some type of software that uses pupil dilation changes to determine a user’s emotional state via some undisclosed algorithm.
For the aforementioned reasons, Claims 1-39 and 41 are nonetheless rejected under 35 U.S.C. 112(a).

Applicant’s arguments, see Remarks, filed September 14, 2022, with respect to the rejections of Claims 1-36 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of Claims 1-36 under 35 U.S.C. 112(b) have been withdrawn.  However, Examiner notes that the rejections of Claims 37-39 and 41 under 35 U.S.C. 112(b) are maintained for the same reasons previously outlined in the Final Rejection mailed on March 14, 2022, and further detailed below.

Applicant’s arguments, see Remarks, filed September 14, 2021, with respect to the rejections of Claims 1-39 and 41 under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant alleges that the patent eligible because they are not directed towards an abstract idea, specifically because “a mental process is not one of the enumerated sub-groupings of certain methods of organizing human activities,” e.g. see pgs. 21-22 of Remarks – Examiner disagrees.
Examiner notes that the present amendments to the Claims are extensive and, as will be shown below, for clarity and expediency the present Claims are no longer characterized as being directed towards a mental process that a neurologist should follow when testing a patient for nervous system malfunctions.  However, Examiner notes that MPEP 2106.04(a)(2)(II)(C) explicitly lists “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions” as an example of managing personal behavior.  As shown below, the present invention is properly interpreted as being directed towards a certain method of organizing human activities because it is ultimately directed towards following instructions to determine a user’s emotional state, and further directed towards providing a recommendation to a user to follow. 
Applicants further allege that the present invention is patent eligible because it integrates any abstract idea into a practical application, specifically because it represents an improvement to technology, insofar as it “covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome,” citing the DDR Holdings and McRO decisions, e.g. see pgs. 23-27 of Remarks – Examiner disagrees.
Examiner firstly notes that the standard delineated in DDR Holdings was specifically “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” wherein the solution comprised a composite website that incorporates multiple elements from third-party sites to address the problem of diverting website visitor traffic away from the host website.  In contrast, the present invention is “used to monitor and track improvement of the user’s physiological-emotional state,” e.g. see paragraphs [0025] and [0055] of the present Specification – this is eminently distinguished from the problem of DDR Holdings because the aforementioned problem of a user having a low/undesirable emotional state is not a problem “specifically arising in the realm of computer networks” because this problem has existed since long before the advent of any type of computer technology.  Furthermore, the present solution is not “necessarily rooted in computer technology” because although the present invention recites computer architecture (e.g. a processor, a facial recognition model), the computer architecture merely makes the claimed functions more convenient and/or expedient, rather than being necessary to actually perform the claimed functions.  Hence the present invention is not properly analogized to DDR Holdings.
Regarding McRO, the invention of McRO was deemed an improvement in computer-related technology because it allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators, and further because it improved the technology of computer animation through the use of specific rules.  In contrast, as stated above with regards to 35 U.S.C. 112(a), the present invention is not properly interpreted as claiming “specific rules” because it does not provide specific rules for the claimed inventive concept of determining a user emotional state.  The present claims disclose inputs (i.e. a relationship between the valence state and a zero emotional state) and outputs (i.e. a current emotional state of the user), without specifically explaining how the outputs are achieved from the inputs, and the present Specification discloses that the facial recognition software “can detect pupil dilation and changes thereto to determine an arousal level and/or an emotional state of the user” without specifically explaining how the determination is actually made.  For example, there is no indication in the Specification explaining what a large increase in pupil dilation would mean for a user’s emotional state.  Hence, the present invention is not properly analogized to McRO.
	Applicants also allege that the present invention is patent eligible because it represents significantly more than the abstract idea, generally alleging that the claimed invention provides “a detailed series of steps that not well-understood, routine or conventional,” e.g. see pgs. 27-30 of Remarks – Examiner disagrees.
	Examiner notes that Applicants have not provided any specific arguments explaining why the identified features should be deemed not well-understood, routine, and conventional.  As shown below, Examiner has provided rationale (in the form of citations from the present Specification and relevant caselaw) explaining why the additional elements (e.g. the processor, sensor, and Graphical User Interface limitations) should be considered generic computing architecture performing generic computer functions (e.g. basic calculations and display of data), e.g. see paragraphs [0069]-[0074] of the present Specification, and hence should be considered well-understood, routine, and conventional and not significantly more than the abstract idea.
Furthermore, regarding preemption and the particularity of the present claim language, Examiner notes that the absence of complete preemption does not guarantee that a claim will be eligible, and further notes that preemption is not a stand-alone test for patentability, but rather is inherent in the two-part Alice/Mayo framework, e.g. see MPEP 2106.04.  As shown below, Examiner has provided evidence demonstrating that the present invention is directed towards at least one court-identified abstract idea that is not integrated into a practical application, and further that the additional elements of the present invention (i.e. any elements not identified as part of the abstract idea) do not represent significantly more than the abstract idea, and hence has addressed any concerns arising from preemption.
Furthermore, the Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow, e.g. see MPEP 2106.04(I) – that is, claims directed towards a narrow abstract idea are nonetheless directed towards an abstract idea, and hence evidence as to the particularity/narrowness of the claims, by itself, is not sufficient to establish patent eligibility.
For the aforementioned reasons, Claims 1-39 and 41 are rejected under 35 U.S.C. 101.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1, 19, and 37, Claims 1, 19, and 37 recite “receiving, by the processor from at least one imaging device, image data, wherein the image data comprises at least one image of a face of the user,” “determining, by the processor, valence state of the user from the image data of the user based at least in part on at least one facial recognition model,” and “determining, by the processor, a current emotional state of the user based at least in part on a relationship between the valence state and a zero emotional state.”  

That is, Claims 1, 19, and 37 recite applying a facial recognition model to an image of the user’s face to determine a valence state, and then utilizing the relationship between the determined valence state to a zero emotional state to determine a current emotional state of the user.  The present Specification does not provide sufficient disclosure in explaining how the current emotional state of the user is actually determined – for example, the Specification does not provide an algorithm explaining how this process is actually executed.  That is, the present Claims and Specification disclose a set of inputs (i.e. the user image data, the valence state of the user), and outputs (i.e. the valence state and the current emotional state of the user), but do not explain the specific relationship between the inputs and the outputs that explains how the outputs are actually achieved from the inputs.
Hence Claims 1, 19, and 37 are rejected under 35 U.S.C. 112(a) for lack of written description in describing how the user’s current emotional state is actually determined.

Dependent Claims 2-18, 20-26, 38-39, and 41 are also rejected under 35 U.S.C. 112(a) due to their dependence from independent Claims 1, 19, and 37.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “improve” in Claim 37 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, there is no language in Claim 37 defining and/or explaining what the metes and bounds of “improving” the physiological-emotional state of the user would comprise, and hence this term is deemed unclear, and necessitates a rejection under 35 U.S.C. 112(b).

Dependent Claims 38-39 and 41 are also rejected under 35 U.S.C. 112(b) due to their dependence from independent Claim 37.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-39 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-39 and 41 are within the four statutory categories.  Claims 1-18 are drawn to a method for generating recommendations based on a user’s physiological-emotional state, which is within the four statutory categories (i.e. process).   Claims 19-39 and 41 are drawn to systems for generating recommendations based on a user’s physiological-emotional state, which are within the four statutory categories (i.e. machine).

Prong 1 of Step 2A
Claim 1 recites: A method comprising: 
receiving, by a processor from at least one sensor, physiological data associated with a user, the physiological data comprises at least one physiological measurement produced by the at least one sensor; 
receiving, by the processor from at least one imaging device, image data, wherein the image data comprises at least one image of a face of the user; 
determining, by the processor, a current physiological state of the user based at least in part on a relationship between the physiological data and a zero physiological state, the relationship between the physiological data and a zero physiological state comprises: 
a positive physiological state relative to the zero physiological state indicating a higher physiological arousal, and 
a negative physiological state relative to the zero physiological state indicating a lower physiological arousal; 
utilizing, by the processor, at least one facial recognition model to generate a classification of a valence state of the user based at least in part on the image data of the user, wherein the at least one facial recognition model is trained to: 
detect at least one change to the face in the image data, and correlate the at least one change to at least one valence state classification indicative of the valence state; 
determining, by the processor, a current emotional state of the user based at least in part on a relationship between the valence state and a zero emotional state, the relationship between the valence state and a zero emotional state comprises: 
a positive emotional state relative to the zero emotional state indicating a higher emotional arousal, and 
a negative emotional state relative to the zero emotional state indicating a lower emotional arousal; 
accessing, by the processor, at least one first database comprising a history of previous physiological-emotional state records, each previous physiological-emotional state record of the previous physiological-emotional state records comprise: 
a previous physiological state, 
a previous emotional state and 
a physiological-emotional time stamp; 
determining, by the processor, a particular previous physiological-emotional state record of the previous physiological-emotional state records that is associated with: 
a previous physiological state nearer to the zero physiological state than the current physiological state, and 
a previous emotional state nearer to the zero emotional state than the current emotional state; 
accessing, by the processor, at least one second database comprising a plurality of historical event records, each historical event record of the plurality of historical event records comprise: 
at least one activity engaged in by the user and 
an activity time stamp; 
determining, by the processor, at least one particular previous activity associated with the particular previous physiological-emotional state record based at least in part on a matching of at least one activity time stamp associated with the at least one historical event record and a particular physiological-emotional time stamp associated with the particular previous physiological-emotional state record; and 
rendering, by the processor, a change to a graphical user interface of an application associated with a computing device, wherein the change comprises a graphical representation of at least one recommendation to the user, the at least one recommendation comprises at least one notification recommending the user to engage in the at least one previous activity.
The aforementioned underlined limitations, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the determination of the user states and activities to achieve the user states and providing the user with a recommendation to engage in the activities is properly interpreted as at least following instructions), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 19 and 37 is identical as the abstract idea for Claim 1, because the only difference between Claims 1, 19, and 37 is that Claim 1 recites a method, whereas Claim 19 recites a system, and Claim 37 also recites a system, additional structural elements, and further incorporating in a user location in the determination of content to be recommended to the user to improve the user physiological-emotional state.
Dependent Claims 2-18, 20-36, 38-39, and 41 include other limitations, for example Claims 2-3 and 21 recite particular types of graphical representations, Claims 4, 20, and 38 recite types of physiological data, Claims 5-6 and 23-24 recite operations for obtaining the physiological data, Claims 7 and 25 recite capturing an image of the face of the user, Claims 8 and 26 recite a type of image data, Claims 9 and 27 recite additional types of physiological data to accompany the image data, Claims 10 and 28 recites obtaining vocal data, Claims 11 and 29 recite storing an event record and a timestamp for the physiological and image data, Claims 12-16, 30-34, and 39 recite limitations related to a user location and environment, Claims 17 and 35 recite transmitting an event record to a health professional database, Claims 18 and 36 recite enabling the searching of data, Claims 22 and 41 recite utilizing a third party server to generate the graphical representation, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-18, 20-36, 38-39, and 41 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 19, and 37.

Prong 2 of Step 2A
Claims 1-39 and 41 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a memory, a processor, sensors, cameras, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0069]-[0074] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language pertaining to the type of physiological/emotional/valence/location data being processed, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of the generation and output of the graphical representation, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-18, 20-36, 38-39, and 41 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the additional structural limitations recited in dependent Claims 5-8 and 23-26), and/or do not include any additional elements beyond those already recited in independent Claims 1, 19, and 37, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
The Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.  Furthermore, the step of generating and outputting the graphical representation does no more than add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0069]-[0074] of the Specification discloses that the additional elements (i.e. the hardware structural elements including the processor and the memory) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. analyze and display data representing the results of the analysis) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II) and 2106.05(g):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. receiving various types of physiological, emotional, and valence data in order to ultimately determine what graphical representation should be generated and presented to the user) and does not impose meaningful limits on the scope of the claims; and/or
Printing or downloading generated menus, e.g. see Ameranth – similarly, the current invention merely generates and displays (i.e. “prints”) the results of the analysis in the form of the recommendation;
Dependent Claims 2-18, 20-36, 38-39, and 41 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 19, and 37, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-39 and 41 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686